Filed 12/15/15 P. v Keukelaar CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




THE PEOPLE,                                                                                  C079129

                   Plaintiff and Respondent,                                     (Super. Ct. No. 62118138)

         v.

CARLOS RUEBEN KEUKELAAR,

                   Defendant and Appellant.




         Appointed counsel for defendant Carlos Rueben Keukelaar has asked this court to
review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal. 3d 436 (Wende).) Finding no arguable error that would
result in a disposition more favorable to defendant, we will affirm the judgment and
remand the matter to the trial court with directions to amend the abstract of judgment to




                                                             1
reflect the amounts and statutory bases for all fees, fines, penalties, and assessments
imposed.
                                              I
        We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)
        On October 7, 2012, Wal-Mart employees reported to police that defendant was
acting strangely. Records revealed defendant, a convicted felon, was on searchable
probation. When police searched him, they found his pocket contained two “speed
loaders,” each with five rounds of ammunition. A search of defendant’s car revealed a
loaded .38-caliber revolver.
        On November 21, 2013, defendant was charged by first amended information with
receiving stolen property (Pen. Code, § 496, subd. (a) -- count one),1 carrying a loaded
firearm in public while having a prior conviction for a crime against a person and
property and of a narcotics and dangerous drug violation (§ 25850, subds. (a), (c)(5) --
count two), possession of a firearm by a felon (§ 29800, subd. (a)(1) -- count three),
possession of ammunition by a felon (§ 30305, subd. (a)(1) -- count four), and possession
of a firearm within 10 years of a qualifying conviction (§ 29805 -- count five). The
amended information alleged that, as to counts two, three, and four, defendant suffered a
prior felony conviction and, as to counts four and five, defendant suffered three prior
qualifying convictions.
        On January 31, 2014, defendant entered a plea of no contest to count four and
admitted the prior misdemeanor conviction for violation of section 241, subdivision (b).




1   Unspecified statutory references are to the Penal Code.



                                              2
        On May 20, 2014, the trial court suspended imposition of sentence, placed
defendant on three years of formal probation subject to specified terms and conditions,
and ordered that he serve 90 days in county jail minus 28 days of presentence custody
credit. The court also imposed fees and fines.
        On July 29, 2014, defendant called for a taxi at the Sacramento International
Airport. Taxi driver Pawan Sharma picked defendant up as a fare and drove him to Wal-
Mart in Natomas. They arrived to find the store closed. When defendant told Sharma to
drive him to South Sacramento, Sharma told defendant to pay his fare first. Defendant
pulled what appeared to be a gun out of his pocket, pointed it at Sharma, and demanded
to be taken to South Sacramento. Fearing for his life, Sharma drove defendant instead to
a Safeway in downtown Sacramento ostensibly to get food. When they arrived at
Safeway, defendant got out of the cab and went into the grocery store. Sharma ran from
his cab and called police. When defendant came out of the store, police detained him at
gunpoint and found what looked like a small caliber firearm in his pocket. Upon further
examination, police discovered it was a pellet gun.
        On August 7, 2014, the probation department filed a petition for revocation of
probation alleging defendant violated probation by drawing or exhibiting an imitation
firearm in a threatening manner in violation of section 417.4.
        On December 11, 2014, the trial court heard and denied defendant’s Marsden2
motion. The court also granted the People’s motion to amend the petition for violation of
probation to add an allegation of kidnapping in violation of section 207. Thereafter, the
court conducted a hearing on the contested probation violation.




2   People v. Marsden (1970) 2 Cal. 3d 118 (Marsden).



                                             3
       The continued hearing on the contested probation violation was concluded on
January 6, 2015. At the conclusion of the hearing, the court sustained the petition and
referred the matter to probation for a supplemental probation report.
       On March 24, 2015, the trial court terminated probation and sentenced defendant
to the middle term of two years in state prison. The court awarded defendant 217 days of
presentence custody credit (109 actual days plus 108 conduct credits) and imposed a
$240 restitution fine pursuant to section “1202.45 and they’ll change it if it’s the wrong
subsection.”3
       Defendant filed a timely notice of appeal.
                                             II
       Counsel filed an opening brief that sets forth the facts of the case and requests that
we review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant. We note, however, that
the abstract of judgment does not reflect the fees and fines imposed by the trial court on
May 20, 2014. Accordingly, we remand the matter to the trial court with directions to
amend the abstract of judgment to reflect the amounts and statutory bases for all fees,
fines, penalties, and assessments imposed.




3 The abstract of judgment accurately reflects a $240 restitution fine pursuant to section
1202.44 in light of the court’s revocation of probation. However, the abstract does not
reflect any of the fees, fines, or assessments imposed by the court on May 20, 2014.



                                              4
                                     DISPOSITION
      The judgment is affirmed. The trial court is directed to amend the abstract of
judgment in accordance with this opinion and to send a certified copy thereof to the
Department of Corrections and Rehabilitation.




                                           /s/
                                         Blease, Acting P. J.


We concur:


        /s/
      Hull, J.


        /s/
      Robie, J.




                                            5